                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


DARREN ROBERT HILL,                        )
                                           )
               Plaintiff,                  ) Case No: 2:18-cv-00320-DCN
                                           )
                                           ) MEMORANDUM DECISION AND
       vs.                                 ) ORDER
                                           )
COUNTY OF BENEWAH, BENEWAH )
COUNTY SHERIFF DAVE RESSER,                )
                                           )
DEPUTY BRYAN DICKENSON SR.,                )
DEPUTY RICHARDSON, DEPUTY                  )
RODNEY BRYAN DICKENSON II,                 )
individually and in his official capacity, )
DEPUTY COLTON WYNN, individually )
and in his official capacity, DEPUTY       )
                                           )
PACIONE, individually and in his official )
capacity, DEPUTY JASON ROBINSON, )
individually and in his official capacity, )
                                           )
                                           )
                                           )
               Defendants.                 )


      Plaintiff Darren Robert Hill (“Hill”) brings a number of state and federal claims

against the County of Benewah, the Benewah County Sheriff, and several Benewah County

deputies for an alleged illegal search, seizure and arrest. Pending before the Court is

Defendants’ Motion for Summary Judgment. Dkt. 24. After the Motion was fully briefed,

the Court heard oral argument on October 10, 2019, and took the matter under advisement.

For the reasons set forth below, the Court GRANTS the Motion for Summary Judgment.




MEMORANDUM DECISION AND ORDER - 1
                                                I. FACTS1

          Hill filed the instant suit against Benewah County (the “County”), Benewah County

Sheriff Dave Resser (“Sheriff Resser”), Deputy Bryan Dickenson Sr. (“Dickenson Sr.”),

Deputy Rodney Bryan Dickenson II (“Dickenson II”), Deputy Mike Richardson

(“Richardson”), Deputy Colton Wynn (“Wynn”), and Deputy Lou Pacione (“Pacione”)

(collectively referred to hereinafter as “Defendants”) on July 17, 2018.2 Pursuant to 42

U.S.C. § 1983 and Idaho law, Hill alleges that the Defendants violated his rights to: (1)

freedom from illegal search, seizure, restraint, confinement and imprisonment; (2) freedom

from physical abuse, coercion and intimidation; (3) freedom from unlawful taking of

property; and (4) freedom from unlawful arrest. Dkt. 1, at 5. The Complaint also raises a

claim of negligent hiring, supervision and training against Benewah County and Sheriff

Resser. Id. at 6.

          Hill’s claims arise out of a search and seizure at his residence on February 19, 2017.

Hill lives in a trailer on real property owned by his parents. Hill’s parents’ address is 2317

Ora Avenue, St. Maries, Idaho. Hill’s trailer is within walking distance of his parents’

home, and Hill uses his parents’ address on his driver’s license and as his mailing address.

While Hill’s trailer does not have a separate mailbox, it does have its own separate address:

2313 Ora Avenue, St. Maries, Idaho. Hill’s trailer is light cream with brown trim, while his

parents’ home is gray. Both 2317 and 2313, along with several other adjoining parcels, are



1
    Unless otherwise referenced, the following facts are undisputed.
2
 Hill’s Complaint also named Deputy Jason Robinson as a defendant but he was dismissed as a defendant
on January 30, 2019 pursuant the parties’ stipulated dismissal. Dkt. 19.


MEMORANDUM DECISION AND ORDER - 2
taxed as a single unit. However, the gray home is marked on the outside as “2317,” and the

trailer is marked on the outside as “2313.”3

        On February 18, 2017, Dickenson II received information from Coeur D’Alene

Tribal Police Department officer Jason Robinson (“Robinson”) and a confidential

informant (“CI”) indicating that Hill had stolen property and drugs in his residence. The

CI described stolen tools and heavy narcotic use “primarily in a trailer” located at 2317

Ora.4 Dkt. 24-8, Ex. F, at 8; see also Dkt. 29, Ex. 2, at 16 (Robinson Affidavit stating the

“CI described a trailer on the property as being one of the main places where narcotics were

used and paraphernalia was present.”) Based on his familiarity with Hill and information

obtained from other officers, Dickenson II knew that Hill resided in a single wide trailer

near his parents’ home at 2317 Ora, but mistakenly believed the address for the trailer was

also 2317 Ora. While Google Maps identifies Hill’s parents’ home as 2317 and the property

next to it as 2313, Dickenson II testified in his deposition that he did not consult Google

Maps to verify 2317 Ora was the correct address for Hill’s trailer.5


3
  The deputies who conducted the search could not recall seeing any numbers on the trailer when they
arrived at the property. Dkt. 29, Ex. 9, at 9:9-15. However, Hill contends the trailer is posted with the
numbers “2313” on the front left corner. Dkt. 27, ¶ 7. As the non-moving party, the Court accepts Hill’s
contention that the trailer is marked on the outside with “2313” for purposes of summary judgment.
4
 The CI also suggested drugs and stolen property were located at a second address, 1230 D Street, Plummer,
Idaho, belonging to an individual named Shawna Way. Dkt. 24-8, Ex. F, at 8. When they obtained the
search warrant to search Hill’s property, Dickenson II and Robinson also secured a second warrant to search
the D Street property. Hill notes “1230 D Street is in no way connected or related to Darren Hill.” Dkt. 30,
at 2. Defendants do not contend otherwise, and the D Street warrant and subsequent search are not relevant
to the instant motion.
5
 Hill contends Dickenson II’s testimony before Judge Payne contradicts this deposition testimony because
“Dickenson II said he looked at Google Maps, which shows both 2313 and 2317.” Dkt. 30, at 7. Defendants
counter Dickenson II told Judge Payne he obtained directions to 2317 Ora Avenue—which he believed to
be plaintiff’s address—by consulting Google Maps, but did not consult the images available on Google
Maps to verify Hill’s address before obtaining the search Warrant. Dkt. 31, at 2. Regardless of whether or


MEMORANDUM DECISION AND ORDER - 3
        Later that night, Dickenson II and Robinson appeared telephonically before

Benewah County Magistrate Judge Douglas Payne. After listening to the officers’ sworn

testimony regarding probable cause, Judge Payne issued a search warrant for Hill’s

residence. The warrant provided:

        Proof, by recorded testimony under oath, having been this day made before
        me by Jason Robinson & R. Dickenson that [they have] probable cause to
        believe that at the premises described as: 2317 Ora Avenue, St. Maries,
        Benewah County, Idaho, the home of Darren Hill including outbuildings and
        vehicles on the property, more particularly described as Residence, gray in
        color, 2 outlying shops, travel trailers, vehicles on property owned by Darren
        Robert Hill which may be reached by traveling North on 7th Street, to Main
        Ave. West, on Main Avenue to 22nd Street, North on 22nd Street to Ora
        Avenue, West on Ora Ave. to 2317 Ora Ave. the same being situated in the
        County of Benewah, State of Idaho, there is now being concealed certain
        evidence, to-wit: paraphernalia in residence & outlying buildings & vehicles,
        narcotics, contained in same, stolen golf cart, hand tools, which is evidence
        of the commission of the criminal offenses of Burglary, Possession of Stolen
        prop. and Methampha fel. [sic] in violation of Idaho Code Section 18-1401
        & 2407 & 37-2732 and as I am satisfied that there is probable cause to believe
        that the property so described is being concealed at the premises above
        described and that the foregoing grounds for application for issuance of a
        search warrant exist.

        YOU ARE THEREFORE COMMANDED, at any time of the day or night
        to make immediate search of the premises named for the property specified,
        and if the property be found there to seize it, leaving a copy of this warrant
        and a receipt for the property taken, and prepare a written inventory of the
        property seized and return this warrant and bring the property before this
        court within fourteen (14) days of this date as required by law.

Dkt. 24-9, Exhibit G, at 2-3.

        Dickenson II conducted the search at approximately 1:00 a.m. on February 19, 2017,


not Dickenson II looked at Google Maps, it is undisputed that Dickenson II knew Hill lived in the trailer
on his parents’ property, but mistakenly believed the trailer had the same address as Hill’s parents’ property.
Dickenson II and Wynn both testified they knew Hill lived in the trailer and that his parents lived in a
separate residence. Dkt. 29, Ex. 7, at 18:9-12; Id., Ex. 9, at 9:5-20. It is also undisputed that Defendants
never attempted to search Hill’s parents’ residence.


MEMORANDUM DECISION AND ORDER - 4
and was accompanied by Wynn and Pacione. Dickenson II informed Wynn and Pacione

that he had a valid search warrant authorizing the search of Hill’s trailer and the

outbuildings surrounding it for drugs, paraphernalia and stolen property. Wynn confirmed

in his deposition that he went to Hill’s residence at the direction of Dickenson II and did

not review the search warrant or verify whether 2317 Ora was Hill’s correct address. Wynn

also testified that he and the other officers conducting the search were aware that Hill lived

in the trailer and that Hill’s parents lived in a separate residence on the property. Dkt. 29,

Ex. 9, at 9:12-25; 10:1-9. When questioned why he did not search the gray residence,

Dickenson II stated: “My intent was only to search the residence of Darren Hill, that I knew

to be the trailer.” Id., Ex. 7, at 18:11-12.

        Upon arrival at Hill’s trailer, Wynn and Pacione knocked on the front door while

Dickenson II stood at the back door. Wynn knocked and announced several times but there

was no answer.6 Dickenson II heard movement inside the trailer and eventually opened the

rear entrance. Dickenson II immediately saw Hill and informed him the officers were there

to serve a search warrant. Wynn then handcuffed Hill, and Pacione secured Hill in the

backseat of his patrol vehicle while Dickenson II and Wynn searched Hill’s trailer. Shortly


6
  Hill appears to dispute that Wynn knocked and announced, stating Dickenson II “and other law
enforcement personnel served the search warrant on Darren Hill’s residence by opening the home’s back
door and observing Darren Hill within the residence.” Dkt. 30, at 3. The dispute is immaterial because
Judge Payne issued a no-knock, day or night search warrant. Judge Payne issued the no-knock warrant due
to the organized pattern of crime described by the CI, the pattern of thefts being investigated, the report of
methamphetamine use at the trailer, and the likelihood that the methamphetamine and/or stolen goods
would quickly be sold so “the evidence may be disappearing as we speak.” Dkt. 24-8, Ex. F, at 14-15. The
Supreme Court has counseled that the “practice of allowing magistrates to issue no-knock warrants seems
entirely reasonable when sufficient cause to do so can be demonstrated ahead of time.” Richards v.
Wisconsin, 520 U.S. 385, 396 n. 7 (1997); see also United States v. Banks, 540 U.S. 31, 36-37 (2003) (if
reasonable suspicion of exigency is shown when the police are applying for a search warrant, then a
magistrate acts within the Constitution in issuing a no-knock warrant).


MEMORANDUM DECISION AND ORDER - 5
after initiating the search, they discovered drugs and drug paraphernalia in Hill’s trailer.

Among other things, they found marijuana, methamphetamine, hydrocodone, and

paraphernalia such as methamphetamine pipes and bongs, electronic scales with white

powder residue, hundreds of small blue bags typically used to traffic narcotics, and various

other items with white powder residue, including a knife, glass plate and mirror. Dkt. 24-

4, Ex. B, at 4-6.

        As soon as such items were discovered, Hill was arrested, transported to jail, and

cited for drugs and paraphernalia.7 Hill remained in custody for two days. On February 21,

2017, the Benewah County Prosecutor charged Hill with felony possession of

methamphetamine and hydrocodone with intent to deliver. The same day, Judge Payne

formally found probable cause to support the charges and set bail at $25,000. Bail was

posted later that day and Hill was released from custody. With the exception of being

handcuffed, Hill does not contend he was physically mistreated during his arrest or time in

custody.

        After Hill was taken to jail, Dickenson II, Wynn, and Pacione continued to search

Hill’s trailer and the surrounding outbuildings. They located a number of tools they

believed were stolen and called in Richardson to confirm. Richardson had been

investigating several reports of stolen property in the area and determined that numerous

hand tools found in Hill’s trailer and detached shop matched the descriptions of the stolen


7
 Hill suggests he was arrested before the search of his trailer because he was placed in handcuffs in a locked
patrol car as soon as the deputies arrived. Defendants argue Hill was instead detained for officer safety
during the search and was not formally arrested until they discovered drugs and paraphernalia in his trailer.
As further discussed, below, the dispute is immaterial because, under Supreme Court precedent, Hill’s brief
detention during the search was lawful under the Fourth Amendment.


MEMORANDUM DECISION AND ORDER - 6
property. Ultimately, Dickenson Sr., Dickenson II, Richardson, Wynn, and Pacione

(collectively referred to hereinafter as the “Individual Defendants”) seized the narcotics,

drug paraphernalia, and approximately twenty hand tools. 8 Although Hill disputes that the

hand tools were stolen, he admits that the drugs and paraphernalia were his and only

contests the seizure of the tools. Hill later requested that much of the property seized during

the search be returned to him. The Prosecutor agreed that the property which could not be

confirmed as stolen should be released from evidence. Although Hill was given the

opportunity to retrieve such property, he does not dispute that he never did so.

        The charges against Hill were ultimately dismissed on April 18, 2017. Hill contends

the charges “were dismissed by the government based on law enforcement’s failure to

search the correct address as it was listed on the search warrant, 2317 Ora Avenue.” Dkt.

30, at 4. Hill does not cite any evidence to support this contention, and the record suggests

that although, in his criminal case, Hill had moved to suppress the evidence seized during

the search because the warrant only authorized search of 2317 Ora, the motion was never

ruled upon and Hill’s criminal charges were dropped without prejudice on motion of the

Prosecutor. Dkt. 24-1, at 4; Dkt. 24-19, Ex. Q.

                                      II. LEGAL STANDARD

        Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.


8
 After Hill arrived at the jail, Dickenson Sr. ordered Hill to provide the combination to two safes that had
been located in his bedroom. When Hill refused, the Individual Defendants broke into the safes. One safe
was empty and the other primarily contained documents such as vehicle registrations. During oral argument,
Hill’s counsel confirmed that Dickenson’s Sr.’s request that Hill provide the combination to his safes, which
Hill disregarded, was the only involvement Dickenson Sr. had with Hill during the events in question.


MEMORANDUM DECISION AND ORDER - 7
Civ. P. 56(a). This Court’s role at summary judgment is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citation omitted). In considering

a motion for summary judgment, this Court must “view[] the facts in the non-moving

party’s favor.” Id.

       To defeat a motion for summary judgment, the respondent need only present

evidence upon which “a reasonable juror drawing all inferences in favor of the respondent

could return a verdict in [his or her] favor.” Id. (citation omitted). However, the respondent

cannot simply rely on an unsworn affidavit or the pleadings to defeat a motion for summary

judgment; rather the respondent must set forth the “specific facts,” supported by evidence,

with “reasonable particularity,” that precludes summary judgment. Far Out Productions,

Inc. v. Oskar, 247 F.3d 986, 997 (9th Cir. 2001). If the non-moving party fails to make this

showing, the moving party is entitled to judgment as a matter of law. Id. (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

                                      III. ANALYSIS

       1. State Law Claims

       a. Violation of Idaho’s Constitution

       Hill brings claims under both the United States Constitution and Idaho’s

Constitution, and notes Idaho jurisprudence holds the Idaho Constitution confers broader

protection against unreasonable searches and seizures than does its federal counterpart.

Dkt. 30, at 5-6 (citing State v. Guzman, 842 P.2d 660 (Idaho 1992)). However, this Court

has repeatedly refused to recognize a direct cause of action for violations of the Idaho


MEMORANDUM DECISION AND ORDER - 8
Constitution. Campbell v. City of Boise, 2008 WL 2745121, at *1 (D. Idaho 2008) (“This

Court has previously . . . held that no Idaho statute serves a function analogous to that of

42 U.S.C. § 1983 by creating a cause of action for violations of Idaho’s Constitution.)

(quoting Hancock v. Idaho Falls Sch. Dist. No. 01, 2006 WL 1207629, at *3 (D. Idaho

2006)); Sommer v. Elmore Cty., 903 F. Supp. 2d 1067, 1074 (D. Idaho 2012) (finding there

is no direct cause of action under the Idaho Constitution nor any Idaho statute creating a

cause of action for violation of the Idaho Constitution); Mott v. City of McCall, 2007 WL

1430764 (D. Idaho 2007) (same); Boren v. City of Nampa, 2006 WL 1430764, at *10-11

(D. Idaho 2006) (the “Idaho Constitution does not provide for a private cause of action for

monetary damages based on an alleged violation of person’s civil liberties.”). Hill does not

cite any authority which would call these holdings into question. Therefore, to the extent

Hill’s claims are raised under the Idaho Constitution, they fail as a matter of law.

       b. Idaho Code Section 6-610

       Defendants argue that all state law claims against the Individual Defendants and

Sheriff Resser are barred because Hill failed to post a bond pursuant to Idaho Code section

6-610. It is undisputed that Hill’s state law claims against such defendants arose out of their

official law enforcement duties. Hill also does not dispute that he failed to file a bond, but

suggests federal law supersedes state law and that he was not required to post a bond to

proceed in federal court.

       While it is true a bond is not required for claims brought pursuant to 42 U.S.C. §

1983, any state law claims against the Individual Defendants are barred pursuant to Idaho

Code section 6-610. Filing a bond is a “condition precedent” to “any civil action. . . against


MEMORANDUM DECISION AND ORDER - 9
any law enforcement officer, when such action arises out of, or in the course of the

performance of his duty[.]” Idaho Code § 6-610(2). If the defendant objects to the lack of

a bond at “any time during the course of a civil action against a law enforcement officer,”

“the judge shall dismiss the case.” Idaho Code § 6-610(4), (5) (emphasis added).

“Dismissal in this circumstance is mandatory.” Beehler v. Fremont Cty., 182 P.3d 713, 716

(Id. App. Ct. 2008) (citing Monson v. Boyd, 348 P.2d 93, 94 (Idaho 1959)). The same rule

applies to state law claims against law enforcement officers brought in federal court. Pauls

v. Green, 816 F. Supp. 2d 961, 975 (D. Idaho 2011).

       Although not raised in his Response to Defendants’ Motion for Summary Judgment,

Hill’s counsel devoted much of his oral argument to the claim that Idaho Code section 6-

610 is unconstitutional because it prevents an indigent defendant from bringing a claim

against law enforcement officials. Even if the issue had been properly raised in Hill’s

Response Brief, the Idaho Court of Appeals has advised indigent defendants that, if they

are unable to afford the security bond under Idaho Code section 6-610, they should seek a

waiver under Idaho Code section 31-3220 “prior to filing their complaint.” Beehler, 182

P.3d at 717. Hill did not seek a waiver pursuant to Idaho Code section 31-3220 prior to

filing the instant suit.

       Hill’s counsel also suggested that Idaho Code section 6-610 is impermissibly vague

because it does not set forth a procedure for a federal court to determine the amount of the

bond before a plaintiff files suit. While this Court has recognized that Idaho Code section

6-610 creates a procedural peculiarity, Young v. Cty. of Boundary, 2008 WL 564972, at *2

(D. Idaho 2008), the Court has also rejected the argument that the statute is impermissibly


MEMORANDUM DECISION AND ORDER - 10
vague, stating that a “plaintiff may simultaneously move for a bond to be waived or set by

the court when the complaint is filed.” ET v. Lake Pend Oreille Sch. Dist. No. 84, 2012

WL 13133641, at *6-7 (D. Idaho 2012) (citation omitted); see also Allied Bail Bonds, Inc.,

v. Cty. of Kootenai, 258 P.3d 340, 346 (Idaho 2011) (detailing the appropriate procedure

for filing a bond pursuant to Idaho Code section 6-610).

        The aforementioned cases put Hill on notice that he should have filed the requisite

bond—or have sought waiver under Idaho Code section 31-3220—prior to, or at the time

of, filing his complaint. Hill has never sought a waiver of the bond requirement and has

not provided a valid explanation or justification for such failure. Thus, Hill’s failure to file

the bond required under Idaho Code section 6-610 mandates dismissal of his state law

claims against Sheriff Resser, Dickenson Sr., Richardson, Dickenson II, Wynn, and

Pacione.

        c. Liability for Battery, False Imprisonment and False Arrest pursuant to
           Idaho Code Section 6-904(3)

        Moreover, even if Idaho code section 6-610 did not mandate dismissal of Hill’s state

law claims, none of the Defendants are liable for battery, false imprisonment or false arrest

by operation of Idaho Code section 6-904. Specifically, under Idaho Code section 6-904(3):

“A governmental entity and its employees while acting within the course and scope of their

employment and without malice or criminal intent shall not be liable for any claim which

. . . arises out of assault, battery, false imprisonment, false arrest...[.]”9 The Idaho Supreme

9
 Idaho Code section 6-902 defines “employee” as an “officer, board member, commissioner, executive,
employee, or servant of a governmental entity, including elected or appointed officials, and persons acting
on behalf of the governmental entity in any official capacity[.]” Idaho Code § 6-902. Sheriff Resser and
each of the Individual Defendants qualifies as an “employee” under this provision.


MEMORANDUM DECISION AND ORDER - 11
Court has held the employees of a governmental entity are immune from the

aforementioned torts, “if there is no allegation of malice and/or criminal intent.” Hoffer v.

City of Boise, 257 P.3d 1226, 1229 (Idaho 2011). There are no allegations in Hill’s

Complaint or Response to Defendants’ Motion for Summary Judgment, and there is no

evidence in the record, to suggest that either Sheriff Resser or the Individual Defendants

acted with malice or criminal intent. Accordingly, Idaho Code section 6-904(3) bars Hill’s

state law claims for battery, false imprisonment and false arrest against the Individual

Defendants.

       d. Liability for Unlawful Seizure under Idaho Code Section 6-904(B)
       Similarly, Idaho Code section 6-904(B) bars Hill’s state law claim against Sheriff

Resser and the Individual Defendants for unlawful seizure of property. This provision

provides that a governmental entity and its employees, “while acting within the course and

scope of their employment and without malice or criminal intent and without gross

negligence or reckless, willful and wanton conduct . . . shall not be liable for any claim

which: (1) Arises out of the detention of any good or merchandise by any law enforcement

officer.” Idaho Code § 6-904(B)(1). There are no allegations or evidence in the record to

suggest the Defendants acted with malice or criminal intent when seizing Hill’s drugs,

paraphernalia, and tools they believed were stolen.

       “Reckless, willful and wanton conduct” is present only when a person intentionally

and knowingly does or fails to do an act creating unreasonable risk of harm to another, and

which involves a high degree of probability that such harm will result. I.C. § 6-904C. The

standard requires the court to find that “[t]he specific harm . . . [is] manifest or ostensible,


MEMORANDUM DECISION AND ORDER - 12
and highly likely to occur.” Hunter v. Dep’t of Corr., 57 P.3d 755, 761 (Idaho 2002)

(alterations in original) (quoting Harris v. State Dep’t of Health and Welfare, 847 P.2d

1156, 1158 (Idaho 1992)). Hill has not identified any specific harm that was likely to occur

due to Sheriff Resser or the Individual Defendants’ conduct. Hill does not contest the

seizure of his drugs or paraphernalia and does not dispute that he was given an opportunity

to retrieve the seized tools that could not be confirmed to be stolen but failed to do so. See

generally, Dkt. 28; Dkt. 30, at 11-13.

       Idaho Code section 6-904C defines gross negligence as “the doing or failing to do

an act which a reasonable person in a similar situation and of similar responsibility would,

with a minimum of contemplation, be inescapably drawn to recognize his or her duty to do

or not do such act and that failing that duty shows deliberate indifference to the harmful

consequences to others.” Idaho Code § 6-904C(1). Hill does not identify any evidence or

legal authority to suggest Sheriff Resser or the Individual Defendants were grossly

negligent.

       Rather than presenting any material facts or analogous caselaw to suggest the

Defendants acted with criminal intent, recklessness, or gross negligence, Hill claims Idaho

Code section 6-904, “is inapplicable to lawsuits filed in federal court under the Civil Rights

Act.” Dkt. 30, at 17. While Idaho Code sections 6-904(3) and 6-904B may be inapplicable

to Hill’s federal claims, they bar Hill’s state law claims where, as here, there are no

allegations or material facts to suggest Sheriff Resser or the Individual Defendants acted

with malice and/or criminal intent, or that their actions were either reckless, willful,

wanton, or grossly negligent. In sum, Hill’s state law claims against Sheriff Resser and the


MEMORANDUM DECISION AND ORDER - 13
Individual Defendants also fail as a matter of law pursuant to Idaho Code sections 6-904(3)

and 6-904(B).

       e. The County’s Liability for Battery, False Imprisonment, False Arrest, and
          Unlawful Seizure under Idaho Statute

       The Idaho Supreme Court has held the plain language of Idaho Code section 6-

904(3) exempts governmental entities from liability for the torts it lists. Hoffer, 257 P.3d

at 1228; see also Bates v. 3B Det. Ctr., 2016 WL 1755404 (D. Idaho 2016) (extending

Hoffer’s holding to torts listed under Idaho Code section 6-904(B)). In other words, “no

matter how [their] employees acted,” Idaho governmental entities cannot be liable for state

law claims arising under Idaho Code sections 6-904(3) or 6-904(B). Id. at *2. Thus,

because the County, as a governmental entity, is immune from claims for false

imprisonment, battery, false arrest, and the detention of property, the Court will also grant

the County summary judgment on Hill’s state law claims against it under Idaho Code

section 6-904(3) and 6-904(B).

       f. Negligent Hiring, Training, and Supervision Claims against the County and
          Sheriff Resser

       This leaves Hill with a state-law claim for negligent hiring, training, and supervision

claim against the County and Sheriff Resser. To survive summary judgment on this claim,

the plaintiff must “present evidence to raise a genuine issue of material fact concerning

whether those who had the duty to supervise should have reasonably anticipated that those

subject to their supervision would commit [a compensable tort.]” Kessler v. Barowsky, 931

P.2d 641, 648 (Idaho 1997). Hill alleges the County and Sheriff Resser were negligent in

their “selection, supervision, and training” of Dickinson II, Wynn and Pacione. Dkt. 1, at


MEMORANDUM DECISION AND ORDER - 14
6. Other than this barebones allegation, Hill does not identify how the County and Sheriff

Resser were allegedly negligent in their hiring, training, and supervision. There is no

evidence to suggest the County and Sheriff Resser were negligent in hiring Dickinson II,

Wynn, or Pacione because events in their past somehow suggested they were not likely to

comply with the Fourth Amendment. Nor is there evidence in the record either to suggest

the County or Sheriff Resser failed to train Dickenson II, Wynn, or Pacione on Fourth

Amendment principals, or that they somehow should have known the deputies had some

propensity to ignore their training or to otherwise violate the Fourth Amendment.

Moreover, Hill does not suggest that the County or Sheriff Resser could reasonably have

taken additional steps to prevent Dickenson II, Wynn, or Pacione’s alleged unconstitutional

acts. No reasonable jury could find the County or Sheriff Resser liable for Hill’s state law

claim of negligent hiring, training, and supervision on this record.10

        g. State Law Claims Pursuant to 42 U.S.C. § 1983

        Notwithstanding the fact that Idaho does not recognize a direct cause of action for

violation of the Idaho Constitution and that his state law claims fail under the provisions

of Idaho Code sections 6-610, 6-904(3), or 6-904(B), Hill suggests his state law claims

survive summary judgment because they are brought pursuant to 42 U.S.C. § 1983. Dkt.

30, at 16-17 (suggesting the requirements of the aforementioned statutes are inapplicable

to lawsuits in federal court under 42 U.S.C. § 1983). However, state law rights are not

enforceable under § 1983. See, e.g., Baker v. McCollan, 443 U.S. 137, 146 (1979); Estelle


10
  Hill did not respond to Defendants’ argument regarding his state law claim for negligent hiring, training,
and supervision in his Response to Defendants’ Motion for Summary Judgment.


MEMORANDUM DECISION AND ORDER - 15
v. Gamble, 429 U.S. 97, 106 (1976); Paul v. Davis, 424 U.S. 693, 711-12 (1976); Voyticky

v. Vill. of Timberlake, 412 F.3d 669, 678 (6th Cir. 2005) (intentional infliction of emotional

distress does not itself give rise to a § 1983 claim); Benn v. Universal Health Sys., Inc., 371

F.3d 165, 174 (3d Cir. 2004) (“Section 1983 does not provide a cause of action for

violations of state statutes.”).

        Nor are violations of state constitutional rights enforceable under § 1983. Lovell By

and Through Lovell v. Poway Unified Sch. Dist., 90 F.3d 367, 370 (9th Cir. 1996) (“Section

1983 limits a federal court’s analysis to the deprivation of rights secured by the federal

Constitution and laws . . . [t]o the extent that the violation of a state law amounts to the

deprivation of state-created interest that reaches beyond that guaranteed by the federal

Constitution, Section 1983 offers no redress.”) (internal quotation marks and citation

omitted); Radvansky v. City of Olmsted Falls, 395 F.3d 291, 314 (6th Cir. 2005) (“[A]

claimed violation of a state constitutional right is not cognizable under § 1983.”); Malek v.

Haun, 26 F.3d 1013, 1016 (10th Cir. 1994) (holding a violation of a state constitutional

right does not give rise to a federal cause of action under § 1983).

        Because each of his state law claims are either barred under Idaho statute or due to

his failure to allege any material facts in support, the Court enters summary judgment on

each of Hill’s state law claims against each of the Defendants.

        2. Hill’s § 1983 Claims against the County and Sheriff Resser11



11
   A claim against a state or municipal official acting in his or her official capacity is treated as a claim
against the entity itself. Kentucky v. Graham, 473 U.S. 159, 165 (1985) (stating an official capacity claim
is simply “another way of pleading an action against an entity of which an officer is an agent”) (internal
quotation marks and citation omitted).


MEMORANDUM DECISION AND ORDER - 16
        Section 1983 authorizes an injured person to assert a claim for relief against another

who, acting under color of state law, violated the claimant’s federally protected rights.

Section 1983 does not itself create or establish any federally protected rights. Instead, it

creates a cause of action for plaintiffs to enforce federal rights created elsewhere—such as

by the U.S. Constitution or, in some cases, by other federal statutes. Albright v. Oliver, 510

U.S. 266, 271 (1994); Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 608 (1979).

Hill alleges the Defendants violated his Fourth, Fifth, and Fourteenth Amendment rights.12

        In Monell v. Dep’t of Soc. Services, 436 U.S. 658, 693-94 (1976), the Supreme

Court held that municipal entities are subject to § 1983 liability, but not on the basis of

respondeat superior. Instead, to state a claim against a municipality—including local

government officials sued in their official capacities—a plaintiff must show the alleged

injury was inflicted through execution or implementation of the municipality’s “official

policy.” Id. Specifically, a plaintiff must prove: (1) that he possessed a constitutional right

of which he was deprived; (2) that the municipality had a policy; (3) that this policy

amounted to deliberate indifference to the plaintiff’s constitutional right; and (4) that the

policy was the moving force behind the constitutional violation. Dougherty v. City of

Covina, 654 F.3d 892, 900 (9th Cir. 2011) (quoting Plumeau v. Sch. Dist. No. 40 Cty. of

Yamhill, 130 F.3d 432, 438 (9th Cir. 1997)). An “official policy” may include a

“longstanding practice or custom which constitutes the ‘standard operating procedure’ of


12
  The essence of Hill’s claim is that the Defendants violated his Fourth Amendment right to be free from
unlawful search and seizure. Neither Hill nor the Defendants reference either the Fifth or the Fourteenth
Amendments in any of their briefing. Because Hill does not allege facts regarding use of excessive force or
any other deprivation extending beyond unreasonable searches and seizures covered by the Fourth
Amendment, the Court analyzes Hill’s claims under the Fourth Amendment.


MEMORANDUM DECISION AND ORDER - 17
the local government entity.” Ulrich v. City and Cty. of San Francisco, 308 F.3d 968, 984

(9th Cir. 2002) (quoting Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989)). “Proof

of a single incident of unconstitutional activity is not sufficient to impose liability, unless

proof of the incident includes proof that it was caused by an existing, unconstitutional

municipal policy, which policy can be attributed to a municipal policy maker.” Oklahoma

City v. Tuttle, 471 U.S. 471 U.S. 808, 824 (1985).

        In this case, even if a constitutional violation occurred, Hill has not presented any

evidence that a policy or custom was the moving force behind the violation. In fact, Hill

ignores Defendants’ Monell argument all together.13

        To the extent Hill asserts a § 1983 claim for inadequate training or supervision, he

fails to state a claim under Monell. When a cause of action arises out of alleged inadequate

training or supervision, a municipality can be held liable only if the training or supervision

was so deficient as to constitute “deliberate indifference to the rights of persons with whom

the police come into contact.” City of Canton v. Harris, 489 U.S. 378, 388 (1989). Only

then can such a shortcoming be properly thought of as a city “policy or custom” that is

actionable under § 1983. Id. at 389.

        To demonstrate deliberate indifference, a plaintiff must ordinarily show a “pattern

of similar constitutional violations by untrained employees.” Connick v. Thompson, 563



13
   While Hill did not address Defendants’ Monell argument in his Response to the Motion for Summary
Judgment, Hill’s Complaint alleges “Defendants engaged in a pattern, practice or custom of disguising
search warrants and judicial requests with similar addresses and names so they could circumvent judicial
review and in this case did in fact deviate from a magistrate’s specific orders to search a property other than
the one Plaintiff resided in[.]” Dkt. 1, at 3. Hill fails to identify any facts or evidence in the record to support
this allegation.


MEMORANDUM DECISION AND ORDER - 18
U.S. 51, 62 (2011). A municipality’s “continued adherence to an approach that they know

or should know has failed to prevent tortious conduct by employees may establish the

conscious disregard for the consequences of their action—the deliberate indifference—

necessary to trigger municipal liability.” Board of Comm’rs of Bryan Cty. v. Brown, 520

U.S. 397, 410 (1997) (internal quotation marks and citation omitted). Without notice that

a course of training or supervision is deficient in a particular respect, “decisionmakers can

hardly be said to have deliberately chosen a . . . program that will cause violations of

constitutional rights.” Connick, 563 U.S. at 62. Moreover, for liability to attach for failure

to adequately train or supervise, a plaintiff must prove an identified deficiency in training

or supervision actually caused the police officers’ deliberate indifference to his

constitutional rights. Canton, 489 U.S. at 391. Hill does not identify any inadequacy in the

County or Sheriff Resser’s training or supervision, let alone a pattern of similar

constitutional violations based on such failure. In the absence of such evidence, Hill can

hardly establish a purported deficiency in training or supervision caused the alleged

deprivation of his constitutional rights.

       Hill also alleges the County and Sheriff Resser were negligent in hiring Dickenson

II, Wynn, and Pacione. Dkt. 1, at 6. Under § 1983, municipal liability may be based on

deficiencies in hiring in limited circumstances. In Brown, 520 U.S. at 412, the Supreme

Court held that municipal liability can be premised upon a municipality’s deliberately

indifferent hiring of a constitutional wrongdoer, but only if the plaintiff demonstrates that

the hired officer “was highly likely to inflict the particular injury suffered by the plaintiff.”

Id. (emphasis in original). In so holding, the Brown Court acknowledged that the fault and


MEMORANDUM DECISION AND ORDER - 19
causation standards for inadequate hiring claims are even more stringent than those of

inadequate training claims. Id. at 415-16. As mentioned, there are no allegations or

evidence in the record to suggest Dickenson II, Wynn, or Pacione were likely to violate the

Fourth Amendment, nor that the County and Sheriff Resser hired such individuals despite

having knowledge of such likelihood.

          In sum, because there are no allegations or evidence to suggest the County and

Sheriff Resser had a policy or custom that authorized, approved, or otherwise caused the

Individual Defendants’ actions on the night in question, the County and Sheriff Resser, in

his official capacity, are entitled to summary judgment on Hill’s § 1983 claims.

          Likewise, summary judgment is appropriate to the extent Hill alleges individual

capacity claims against Sheriff Resser.14 “A supervisor is only liable for constitutional

violations of his subordinates if the supervisor participated in or directed the violations, or

knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040,

1045 (9th Cir. 1989). Like § 1983 municipal liability claims, § 1983 supervisory liability

may not be based on respondeat superior, but only on the supervisor’s own wrongful acts

or omissions. Monell, 436 U.S. at 694, n. 58; Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

2011). And, like municipal liability, there must be a sufficient causal link or nexus between

the supervisor’s wrongful conduct and the violation of the plaintiff’s federally protected

right. Starr, 652 F.3d at 1207-08.

          It is undisputed that Sheriff Resser was not involved in obtaining the search warrant,



14
     Hill’s Complaint does not specify whether Sheriff Resser is named in his individual capacity.


MEMORANDUM DECISION AND ORDER - 20
executing the search, arresting Hill, or seizing any of Hill’s property. Nor does Hill identify

any evidence to suggest Sheriff Resser acted, or failed to act, in a manner that was

deliberately indifferent to his constitutional rights. As such, Sheriff Resser is also entitled

to summary judgment in his individual capacity on Hill’s § 1983 claims.

   3. Section 1983 Claims against the Individual Defendants

       The Fourth Amendment provides that the “right of people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not

be violated.” U.S. Const., amend. IV. An arrest qualifies as a “seizure” of a “person” under

this provision. Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). Whether applied to a search,

seizure of property, or arrest, “the touchstone of the Fourth Amendment is reasonableness.”

United States v. Knights, 534 U.S. 112, 118 (2001). Fourth Amendment reasonableness “is

predominantly an objective inquiry,” which generally questions whether “the

circumstances, viewed objectively, justify the challenged action.” Ashcroft, 563 U.S. at

737 (internal quotation marks, citations and brackets omitted). If so, that action was

reasonable “whatever the subjective intent” that motivated the relevant officials. Whren v.

United States, 517 U.S. 806, 814 (1996) (emphasis in original).

       Hill contends the Individual Defendants violated his Fourth Amendment rights by

conducting a warrantless search of his trailer and seizure of his property, and by arresting

him without probable cause. Hill also claims Dickenson Sr. violated the Fourth

Amendment by ordering him to provide the combination to the safes in his trailer. The

Individual Defendants raise two general defenses. First, they claim there was no

constitutional violation. Second, they claim that, even if their conduct was unconstitutional,


MEMORANDUM DECISION AND ORDER - 21
they are entitled to qualified immunity.

       a. Illegal Search

       Hill contends the search of his trailer was illegal because the search warrant issued

by Judge Payne “authorized a search of the gray residence located at 2317 Ora Avenue, yet

over the course of several days the [deputies] conducted a search of the light cream colored

residence with brown trim located at 2313 Ora Avenue.” Dkt. 30, at 6. The Individual

Defendants maintain the searches of Hill’s trailer and surrounding buildings were within

the confines of the warrant.

       The Fourth Amendment states that “no Warrants shall issue, but upon probable

cause . . . and particularly describing the place to be searched.” U.S. Const., amend IV. The

parties agree that the test for determining the sufficiency of the warrant description is

“whether the place to be searched is described with sufficient particularity to enable the

executing officer to locate and identify the premises with reasonable effort, and whether

there is any reasonable probability that another premise might be mistakenly searched.”

United States v. Turner, 770 F.2d 1508, 1510 (1985) (internal quotation marks and citations

omitted); see also Dkt. 24-1, at 7; Dkt. 30, at 8. In applying this test, the Supreme Court

has counseled that search warrants must be tested and interpreted in common sense and

realistic, rather than a hypertechnical, manner. United States v. Ventresca, 380 U.S. 102,

108-109 (1965); Illinois v. Gates, 462 U.S. 213, 235-36 (1983).

       The search warrant in this case inaccurately described Hill’s residence as “2317 Ora

Avenue, St. Maries, Benewah County, Idaho,” when Hill’s trailer is in fact located at 2313

Ora Avenue, St. Maries, Benewah County, Idaho. Dkt. 24-9, Exhibit G, at 2-3. The


MEMORANDUM DECISION AND ORDER - 22
Individual Defendants suggest whether the trailer actually had its own address “is open to

debate,” because Hill’s father, Dale Hill, admitted during his deposition that 2313 and 2317

are taxed as a single unit; there is no dispute there is only one mailbox in front of the

property containing both the gray residence and the trailer and the address on that mailbox

is for 2317; the trailer does not have a separate driveway leading to it and can be accessed

via the driveway to Hill’s parents’ home at 2317 Ora; and because Hill lists 2317 Ora on

both his driver’s license and as his mailing address.15 Dkt. 24-1, at 6. However, both Hill

and his father filed declarations citing evidence to suggest Hill’s trailer has its own separate

address: 2313 Ora. Dkt. 26, ¶¶ 6, 14-15; Dkt. 27, ¶¶ 5-9. The Court thus assumes, for

purposes of summary judgment, that the address for Hill’s trailer is 2313 Ora. The search

warrant also inaccurately implied Hill’s residence was gray, when the trailer is light cream

with brown trim. Id.; Dkt. 26, ¶¶ 7-9.

        Hill suggests the search warrant was invalid in light of such inconsistencies. Yet,

“[w]here one part of the description of the premises to be searched is inaccurate, but the

description has other parts which identify the place to be searched with particularity,

searches pursuant to such warrants have been routinely upheld.” United States v. Gitcho,

601 F.2d 369, 371 (8th Cir. 1979); Turner, 770 F.2d at 1510 (finding no violation of Fourth

Amendment where warrant contained wrong street address for house to be searched but the

description was otherwise sufficiently particular to identify the premises); United States v.

Garza, 980 F.2d 546, 552 (9th Cir. 1992) (holding search warrant that contained error in

15
  At oral argument, the Court asked both defense counsel and counsel for Plaintiff whether the plat map
for Benewah County identifies a separate lot or plat for 2313 and 2317. Counsel were unsure and confirmed
the Benewah County plat map is not in the record.


MEMORANDUM DECISION AND ORDER - 23
one digit of street address of residence to be searched was not invalid and permitted Drug

Enforcement Agency agents to search defendant’s residence); United States v. Durk, 149

F.3d 464, 465 (6th Cir. 1998) (finding warrant did not run afoul of the Fourth Amendment

because it sufficiently described the homeowner’s residence despite two inaccuracies).

      Here, although the warrant contained errors in the address and color of the residence

to be searched, it described Hill’s residence with sufficient particularity to satisfy the

Fourth Amendment. The Eighth Circuit so held under remarkably similar circumstances in

United States v. McCain, 677 F.2d 657, 660 (8th Cir. 1982). In McCain, law enforcement

received information from a CI that narcotics could be found in defendant’s office located

in the 4500 block of Delmar Street. Defendant operated a machine shop located at 4510

Delmar, and also had an office located at 4512 Delmar. Like the Individual Defendants in

this case, the officers in McCain did not realize 4510 Delmar and 4512 Delmar were

separate addresses, obtained a warrant only to search 4510 Delmar, but actually searched

their intended target—the office located at 4512 Delmar.

      While finding the search warrant, in specifying “4510” as the operative street

address for the officers’ search, was technically deficient as to any search of the office

located at 4512, the Eighth Circuit noted not every defect in a search warrant violates the

Fourth Amendment. Id. Instead, the test for determining the sufficiency of the warrant

description was, as noted, “whether the place to be searched is described with sufficient

particularity to enable the executing officer to locate and identify the premises with

reasonable effort, and whether there is any reasonable probability that another premise

might be mistakenly searched.” Id. (citing United States v. Gitcho, 601 F.2d 369, 371 (8th


MEMORANDUM DECISION AND ORDER - 24
Cir. 1979)).

       The McCain Court held the first prong of the Gitcho test was satisfied because there

was “ample evidence in the record to show that the officers expected to search and

reasonably did search . . . the office at 4512 Delmar. The affidavits presented . . . as a basis

for a search warrant targeted the ‘front office’ and workshop as locations for McCain’s

drugs.’” Id. So too does the evidence in the record show that the Individual Defendants

expected to search, and reasonably did search, Hill’s trailer.

       First, as in McCain, here a reliable CI told law enforcement that they would find

stolen items and heavy narcotic use “at the residence belonging to Darren Hill.” Dkt. 24-

8, Ex. F, at 8-9 (emphasis added). The CI had been present in Hill’s trailer with him the

week before and had seen drugs and stolen property delivered there. Id. at 17. Second, like

in McCain, the search warrant at issue specifically authorized the search of the “home of

Darren Hill, including outbuildings and vehicles on the property.” Dkt. 24-9, Ex. G

(emphasis added). Third, again like in McCain, law enforcement intended to search Hill’s

trailer, but mistakenly believed the trailer did not have its own separate address. Dickenson

II knew, “based on personal observations and information obtained from other officers that

[Hill] resided in the single wide trailer” located on his parents’ property, “and that the

drugs, paraphernalia and stolen goods” of which law enforcement had been informed,

“were located in the trailer and outbuildings near the trailer.” Dkt. 24-24, ¶ 4. Wynn also

testified that he and the other officers conducting the search were aware that Hill lived in

the trailer and that his parents lived in the separate residence on the property. Dkt. 29, Ex.

9, at 9: 13-14. When questioned why he did not search the gray residence, Dickenson II


MEMORANDUM DECISION AND ORDER - 25
stated: “My intent was only to search the residence of Darren Hill, that I knew to be the

trailer.” Id., Ex. 7, at 18. As in McCain, here the evidence is clear that the Individual

Defendants could locate the appropriate property to be searched with reasonable effort.

       Further, although Dickenson II incorrectly described the trailer as being located at

2317 Ora, Dickenson II stated that when he “requested the search warrant and executed the

search, I considered the home, the trailer, and the outbuildings all to be part of the property

identified as 2317 Ora Avenue. I had no information that the trailer where plaintiff resided

had a separate address of 2313 Ora Avenue.” Dkt. 24-24, ¶ 9. In McCain, the Eighth Circuit

held law enforcement’s similar failure to realize 4510 Delmar and 4512 Delmar were

separate addresses did not provide a basis for suppression where, among other things, 4512

Delmar was not an active mailing address, electric company records showed that electric

service was billed to McCain at 4510, and the office area of 4512 was adjacent to the

number address (4510) named in the warrant. Similarly, Hill also received his mail at 2317

Ora and identified 2317 Ora on his driver’s license and used it as his mailing address; both

2317 Ora and 2313 Ora were taxed as a single parcel; Hill’s water service for 2313 Ora

was billed to his father at 2317 Ora; Hill’s trailer located at 2313 Ora is adjacent to the

residence located at 2317 Ora; and there is only one mailbox in front of both properties,

marked “2317.” See, e.g., Dkt. 24-26; Dkt. 26, ¶ 14; Dkt. 26, Ex. 3.

       Under such circumstances, like those in McCain, the technical failure of the warrant

to designate “2313” as the search target is not grounds for finding a Fourth Amendment

violation. Whatever the warrant lacked in accuracy as to the street address and color of the

property to be searched, it accurately and with particularity targeted Darren Hill’s trailer


MEMORANDUM DECISION AND ORDER - 26
and outbuildings near the trailer as the specific premises to be searched.

       Similarly, as in McCain, the second prong of the Gitcho test, the probability of a

mistaken search, is negated in this case. Only the places intended to be searched—Hill’s

trailer and the outbuildings located near his trailer—were searched. The Individual

Defendants never entered the gray residence at 2317 Ora Avenue. Hill’s father confirmed

that at no time during the evening or morning of the search “did law enforcement appear

at my residence, knock on my door, or search my property.” Dkt. 26, at ¶ 11. Moreover, a

mistaken search is unlikely where, as here, the same officer both applied for and executed

the warrant. McCain, 677 F.2d at 660.

       Hill argues the fact that Dickenson II “knew where Darren Hill’s residence was

located means little” because law enforcement officers’ subjective intent and knowledge

“should not substitute for the Fourth Amendment’s requirement that a search warrant

particularly describe the place to be searched.” Dkt. 30, at 7. However, the Ninth Circuit

has held a warrant description was sufficiently particular where, inter alia, the warrant was

executed by the officer who had participated in applying for the warrant and who

personally knew which premises were intended to be searched, and where the premises that

were intended to be searched were those actually searched. United States v. Turner, 770

F.2d 1508, 1511 (9th Cir. 1985). Under Turner, that Dickenson II both executed and

applied for the search warrant, and that Dickenson II and the other deputies knew that Hill

resided in the trailer they intended to and did search, supports the Court’s finding that the

warrant was sufficiently particular to enable the executing officer to locate and identify the

premises with reasonable effort and without a reasonable probability of mistake.


MEMORANDUM DECISION AND ORDER - 27
      b. Qualified Immunity

      The doctrine of qualified immunity protects government officials “from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). An officer with qualified immunity is not liable

even when his or her conduct resulted from “a mistake of law, a mistake of fact, or a

mistake based on mixed questions of law and fact.” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (internal quotations omitted). Qualified immunity “gives government officials

breathing room to make reasonable but mistaken judgments about open legal questions.”

Ashcroft, 563 U.S. at 743. When properly applied, qualified immunity protects “all but the

plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S.

335, 341 (1986).

      There are two prongs to the qualified immunity analysis: (1) whether the officers’

conduct, viewed in the light most favorable to the party asserting injury, violated a

constitutional right; and (2) whether the right was “clearly established” such that a

reasonable officer would have known his conduct violated the right. Saucier v. Katz, 533

U.S. 194, 201 (2001). The Court need not address the prongs in a particular order. Pearson,

555 U.S. at 236.

      Although the Court finds the search of Hill’s trailer did not run afoul of the Fourth

Amendment because the warrant sufficiently described Hill’s residence despite two

technical inaccuracies, summary judgment is also appropriate because the Individual

Defendants are entitled to qualified immunity under the circumstances even if search did


MEMORANDUM DECISION AND ORDER - 28
violate the Fourth Amendment. Qualified immunity shields officials from civil liability so

long as their conduct “‘does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.’” Id. at 231 (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). A defendant “cannot be said to have violated a

clearly established right unless the right’s contours were sufficiently definite that any

reasonable official in the Defendant’s shoes would have understood that he was violating

it.” Plumhoff v. Rickard, 572 U.S. 765, 778-79 (2014).

       Hill suggests the Individual Defendants are not entitled to qualified immunity

because the Supreme Court has “recognized that a search or seizure pursuant to an invalid

search warrant constitutes an invasion of the plaintiff’s constitutional rights,” and “[e]ven

when only a portion of a search warrant is invalid, the subject of the search suffers a

constitutional violation.” Dkt. 30, at 16. However, none of the four cases Hill cites in

support of these propositions involve circumstances remotely similar to those in this case.

See, United States v. Verdugo-Urquidex, 494 U.S. 259 (1990) (holding the Fourth

Amendment did not apply to the search by American authorities of the Mexican residence

of a Mexican citizen and resident who had no voluntary attachment to the United States);

United States v. Leon, 468 U.S. 897 (1984) (finding good faith exception to the Fourth

Amendment exclusionary rule should be applied so as not to bar evidence obtained by

officers who reasonably relied upon a search warrant issued by a detached and neutral

magistrate where the warrant lacked probable cause and was ultimately invalid); United

States v. Sears, 411 F.3d 1124, 1129 (9th Cir. 2005) (considering validity of search

executed pursuant to a warrant where officers provided magistrate with the wrong version


MEMORANDUM DECISION AND ORDER - 29
of a list of items to be seized, and affirming suppression of only that evidence seized

pursuant to unreviewed portions of search warrant); United States v. Spilotro, 800 F.2d

959, 968-68 (9th Cir. 1986) (finding suppression appropriate where warrants did not

describe the items the items to be seized with sufficient particularity and were “hopelessly

general”).

        Hill does not cite a single analogous case where a search was found to violate the

Fourth Amendment due to technical inaccuracies in the warrant such as an incorrect

address or wrong color of the home to be searched.16 For purposes of qualified immunity,

the dispositive question is “whether the violative nature of particular conduct is clearly

established.” Ashcroft, 63 U.S. at 741(emphasis added). While “a case directly on point”

is not required for a right to be clearly established, “existing case precedent must have

placed the statutory or constitutional question beyond debate.” Id. This specific inquiry is

“especially important in the Fourth Amendment context,” where the Supreme Court “‘has

recognized that it is sometimes difficult for an officer to determine how the relevant legal

doctrine . . . will apply to the factual situation the officer confronts.’” Mullenix v. Luna,

136 S.Ct. 305, 308 (2015) (quoting Saucier, 533 U.S. at 205). In the absence of any

authority that “squarely governs the case here,” the Individual Defendants are entitled to

qualified immunity and Hill’s illegal search claim fails as a matter of law. Brosseau v.

Haugen, 543 U.S. 194, 201 (2004).


16
  By contrast, numerous courts throughout the country have held search warrants with material inaccuracies
do not violate the Fourth Amendment where, as here, the place to be searched is still described with
sufficient particularity. See, e.g., Turner, 770 F.2d at 1511; Gitcho, 601 F.2d at 371; McCain, 677 F.2d at
660; United States v. Shropshire, 498 F.2d 137, 142 (6th Cir. 1974); State v. O’Keefe, 141 P.3d 1147, 1154
(Id. Ct. App. 2006); see also Dkt. 31, at 4.


MEMORANDUM DECISION AND ORDER - 30
       c. Excessive Force

       Hill’s Complaint also raises an excessive force claim. Dkt. 1, at 6. This claim

appears to be based entirely on the Individual Defendants’ conduct in handcuffing and

detaining him during the search of his trailer, as Hill has not alleged or offered any evidence

to suggest he was physically mistreated while handcuffed or in custody.

       A claim that law enforcement officials have used excessive force in the course of

an arrest or other “seizure” of a person is properly analyzed under the Fourth Amendment’s

“reasonableness” standard. Graham v. Connor, 490 U.S. 386, 395 (1989). The Supreme

Court has held an officer’s authority to detain a suspect incident to a search is categorical,

and the use of handcuffs to effectuate plaintiff’s detention for the duration of a search is

reasonable force because a search presents an inherently dangerous situation. Muehler v.

Mena, 544 U.S. 93, 98 (2005); Michigan v. Summers, 452 U.S. 692, 702-3 (1981). Hill’s

excessive force claim thus fails as a matter of law.

       d. Unlawful Restraint

       Citing Idaho Code section 19-607, Hill alleges that at the time he was arrested, the

Individual Defendants “only had misdemeanor law violations” and suggests an arrest at

night in the case of a misdemeanor may not be made with a warrant unless specifically

ordered by a magistrate. Dkt. 30, at 13. Idaho Code section 19-607 is inapplicable because

it applies to arrests made upon a warrant. Here, the arrest was not made pursuant to an

arrest warrant, but was instead based on a misdemeanor (possession) committed in the

Individual Defendants’ presence. Idaho Code section 19-603(1); Smith v. Lott, 249 P.2d

803 (Idaho 1952) (holding Idaho Code section 19-607 has no application to offenses


MEMORANDUM DECISION AND ORDER - 31
committed in the presence of an officer). Moreover, as previously discussed, violation of a

state statute does not give rise to a § 1983 claim. Barry v. Fowler, 902 F.2d 770, 772 (9th

Cir. 1990).

       e. Unlawful Arrest

       Hill also suggests his arrest was unlawful under Idaho code section 19-608 because

he was not informed of why he was being arrested and was denied the right to have

representation present during his arrest. Dkt. 30, at 13. Again, however, § 1983 does not

offer redress for the violation of a state law that reaches beyond those rights guaranteed by

the Constitution. Lovell By and Through Lovell v. Poway Unified School Dist., 90 F.3d

367, 370 (9th Cir. 1996).

       Under the Constitution, the reasonableness of a warrantless arrest is determined by

the existence of probable cause. Barry, 902 F.2d at 772. “Probable cause for a warrantless

arrest arises when the facts and circumstances within the officer’s knowledge are sufficient

to warrant a prudent person to believe that the suspect has committed, is committing, or is

about to commit an offense.’” Id. at 773 (quoting Michigan v. DeFillippo, 443 U.S. 31, 37

(1979)). Hill contends his arrest lacked probable cause because it “occurred immediately

upon law enforcement’s contact with him and prior to law enforcement locating any drugs

or paraphernalia.” Dkt. 30, at 15. This argument ignores that Judge Payne had found

probable cause to believe that the law was being violated in Hill’s trailer. As the Supreme

Court held in Michigan v. Summers, 452 U.S. 692, 701 (1981):

       The existence of a search warrant . . . provides an objective justification for
       the detention. A judicial officer has determined that police have probable
       cause to believe someone in the home is committing a crime. Thus a neutral


MEMORANDUM DECISION AND ORDER - 32
       magistrate rather than an officer in the field has made the critical
       determination that the police should be given a special authorization to thrust
       themselves into the privacy of a home. The connection of an occupant to that
       home gives the police officer an easily identifiable and certain basis for
       determining that suspicion of criminal activity justifies a detention of that
       occupant.

Id. at 703-704.

       Hill does not dispute that the Individual Defendants had probable cause to arrest

him once they discovered the drugs and paraphernalia in his trailer. Dkt. 30, at 15. Because

it was lawful to detain Hill until the evidence establishing probable cause to arrest him was

found, his arrest was constitutionally permissible. Michigan, 452 U.S. at 705.

       f. False Imprisonment

       Hill also cites a number of Idaho cases to suggest he was falsely imprisoned. Dkt.

30, at 14. Although, as explained above, Hill’s false imprisonment claim fails under Idaho

law, even if such cases were somehow relevant to his § 1983 claim (they are not), Hill

references the elements of false imprisonment under Idaho law without explaining how the

facts of his case meet such elements. Id.

       “There are two bases for a federal claim of false imprisonment: imprisonment

pursuant to a false arrest and unreasonable delay in bringing the arrested person before a

judicial officer.” Estate of Brooks v. United States, 197 F.3d 1245, 1248 (9th Cir. 1999).

Hill cannot establish the former because the Individual Defendants had probable cause to

arrest him. The latter also fails as a matter of law because Hill does not contend that there

was an unreasonable delay in bringing him before a judicial officer. The undisputed facts

show that Hill was arrested on Saturday, February 19, 2017, that he was brought before



MEMORANDUM DECISION AND ORDER - 33
Judge Payne, who found probable cause to set bond on Monday, February 21, 2017, and

that Hill posted bond and was released from custody the same day. Dkts. 24-15, Ex. M; 24-

16, Ex. N; 24-17, Ex. O.

       Because the Individual Defendants had probable cause to arrest Hill upon discovery

of his drugs and paraphernalia, and because Hill does not suggest there was any

unreasonable delay in bringing him before Judge Payne, Hill fails to state a claim for

unlawful imprisonment under § 1983.

       g. Illegal Seizure of Property

       Like the identification of the place to be searched, the Fourth Amendment requires

that a warrant particularly describe the things to be seized. Spilotro, 800 F.2d at 963. The

description must be specific enough to enable the officer conducting the search to

reasonably identify the items that are authorized to be seized, and to prevent general,

“exploratory searches and indiscriminate rummaging through a person’s belongings.” Id.

(citing United States v. McClintock, 748 F.2d 1278, 1282 (9th Cir. 1984)). “It also ensures

that the magistrate issuing the warrant is fully apprised of the search and can thus accurately

determine whether the entire search is supported by probable cause.” Id. (citing United

States v. Hillyard, 677 F.2d 1336, 1340 (9th Cir. 1982)). Hill does not dispute the

lawfulness of the seizure of his narcotics and paraphernalia. Instead, he challenges the

seizure of the tools located in his trailer and surrounding outbuildings because the search

warrant did not describe such tools with sufficient particularity. Dkt. 24-9, Ex. G; Dkt. 30,

at 11-12.

       “The specificity required in a warrant varies depending on the circumstances of the


MEMORANDUM DECISION AND ORDER - 34
case and the type of items involved.” Spilotro, 800 F.2d at 963. Warrants, such as that here,

which describe generic categories of items, “are not necessarily invalid if a more precise

description of the items subject to seizure is not possible.” Id. (citing United States v.

Cardwell, 680 F.2d 75, 78 (9th Cir. 1982)). In determining whether a description is

sufficiently precise, the Ninth Circuit has considered one or more of the following:

       (1) whether probable cause exists to seize all items of a particular type
       described in the warrant; (2) whether the warrant sets out objective standards
       by which executing officers can differentiate items subject to seizure from
       those which are not; and (3) whether the government was able to describe the
       items more particularly in light of the information available to it at the time
       the warrant was issued.

Id. (citations omitted)

       Hill suggests the seizure of the tools located in his trailer and surrounding

outbuildings was unlawful because such tools were generically identified as “hand tools”

and not described with any other particularity. Dkt. 24-9, Ex. G; Dkt. 30, at 11-12.

Notwithstanding the general description in the search warrant, here the Individual

Defendants were searching for specific tools stolen from Buell’s shop and residences

located in Benewah County. The CI informed Dickenson II that many of these items—

including multiple groups of tools and air tools stolen from Buell’s shop, could be located

at Hill’s property, and that she had been present at Hill’s property multiple times when

such items were dropped off. Dkt. 24-8, Ex. F at 8, 10; Dkt. 29, Ex. 2 at 16. Richardson,

who was investigating the thefts, did not have a full list of the items stolen at the time the

search warrant was executed, but did have a partial list. Id. at 11. The CI confirmed the

tools identified in Richardson’s partial list could be located at Hill’s residence. Id. at 11-



MEMORANDUM DECISION AND ORDER - 35
12; Dkt. 29, Ex. 2 at 16.

       Richardson was called in during the search to identify any stolen property.

Richardson determined several of the tools located at the trailer and nearby outbuildings

matched the descriptions of property that had been reported stolen. Dkt. 24-25, ¶ 2. Thus,

the Individual Defendants did not simply seize all “hand tools” discovered at Hill’s

property, but instead seized only those which matched the description of specific property

that had been reported as stolen in Richardson’s investigation. Id.; Dkt. 24-13, Ex. K.

       Under Spilotro, each of the considerations identified by the Ninth Circuit for

evaluating whether a warrant was sufficiently precise are met. First, there was probable

cause to seize the items identified as stolen in Richardson’s investigation and confirmed

by the CI to be located at Hill’s trailer. Second, the Individual Defendants followed

objective standards because they did not indiscriminately seize hand tools but instead

seized only those which matched the description of property that had been reported as

stolen in Richardson’s investigation. Third, the government was not able to particularly

describe the stolen property at the time the warrant was issued because Richardson had not

yet provided Dickenson II and Robinson with a complete list of stolen property. That the

Individual Defendants nevertheless searched for and seized only those items that matched

the stolen property identified by Richardson illustrates the warrant was sufficiently

particular to identify the items to be seized. Moreover, as the Individual Defendants note,

Hill has not identified a single item which was seized which was outside the scope of the

warrant. Dkt. 31, at 5.

       In sum, Hill does not present any material facts to support his claim for unlawful


MEMORANDUM DECISION AND ORDER - 36
seizure in violation of the Fourth Amendment. Again, however, even if Hill could establish

the seizure of his hand tools violated the Fourth Amendment, he does not cite to a single

case where an employee acting under similar circumstances was held to have violated a

plaintiff’s right to be free from unlawful seizures. White v. Pauly, 137 S. Ct. 548, 552

(2017) (“The panel majority misunderstood the ‘clearly established’ analysis: it failed to

identify a case where an officer operating under similar circumstances as officer White was

held to have violated the Fourth Amendment.”). The Individual Defendants are accordingly

entitled to summary judgment on Hill’s unlawful seizure claim.

       h. Dickenson Sr.

       Finally, Hill argues Dickenson Sr. unlawfully ordered him to provide the

combination to the safes located in his trailer. Hill does not dispute that he did not give

Dickenson Sr. the safe combinations. Hill does not cite any caselaw to suggest that ordering

a person to provide a safe combination is unconstitutional, nor provide any evidence to

suggest the request was unreasonable. As such, Hill’s § 1983 claim against Dickenson Sr.

fails as a matter of law.

       Sometime after Hill disregarded Dickenson Sr.’s order, the Individual Defendants

broke into the two safes located in Hill’s trailer. Hill contends search of the safes was illegal

for the same reason search of the trailer was illegal: because the warrant only authorized

search of containers located at 2317 Ora, and not those located in 2313 Ora. For the reasons

discussed supra, section III.3.a, the Court rejects this argument. The warrant described

Hill’s trailer, and thus the containers located within his trailer, with sufficient particularity

to enable the executing officer to locate and identify the premises with reasonable effort,


MEMORANDUM DECISION AND ORDER - 37
and without any reasonable probability that another property might be mistakenly searched.

Turner, 770 F.2d at 1510. While search of the safes was therefore constitutional, even if

such search violated the Fourth Amendment, Hill again fails to identify any authority to

suggest the Individual Defendants violated a clearly established right to which he was

entitled when opening his safes. Qualified immunity therefore applies, and summary

judgment is granted on this claim as well.

                                        IV. ORDER

      NOW, THEREFORE, IT IS HEREBY ORDERED:

      1. Defendants’ Motion for Summary Judgment (Dkt. 24) is GRANTED and this

          case is dismissed in its entirety.

      2. Pursuant to Federal Rule of Civil Procedure 58, a separate judgment will issue.


                                                DATED: March 4, 2020


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 38
